

115 HR 3194 IH: Disabled Veterans Red Tape Reduction Act
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3194IN THE HOUSE OF REPRESENTATIVESJuly 12, 2017Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo provide for an extension of the authority of the Secretary of Veterans Affairs to provide for
			 the conduct of medical disability examinations by contract physicians.
	
 1.Short titleThis Act may be cited as the Disabled Veterans Red Tape Reduction Act. 2.Extension of authority of the Secretary of Veterans Affairs to provide for the conduct of medical disability examinations by contract physiciansSection 704(c) of the Veterans Benefits Act of 2003 (Public Law 108–183; 38 U.S.C. 5101 note) is amended by striking December 31, 2017 and inserting December 31, 2018.
		